Title: To James Madison from David Montague Erskine, 24 August 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia August 24th: 1808

I have the Honor to transmit to you a Copy of a Letter which I have lately received from Sir J. B. Warren His Majestys Admiral commanding on the Halifax Station respecting an application, made by Me at your Request for the Discharge of John Ennels stated to be a Citizen of the United States detained on Board H. M. S. Recruit
I consequence of Sir J. B. Warrens Letter, I propose to make an Application to His Majestys Admiral on the Leeward Island Station upon that Subject.  With Sentiments of the highest Respect & Consideration, I have the Honor to be Sir Your most obed humble servant

D. M. Erskine

